         Case 2:18-cv-01698-RJC Document 185 Filed 10/23/20 Page 1 of 3




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

                                                      :
 ANGEL SULLIVAN-BLAKE and HORACE                      :
 CLAIBORNE, on behalf of themselves and               :
 others similarly situated,                           :
                                                      :   Civil Action No. 2:18-cv-01698-RJC
               Plaintiffs,                            :
             v.                                       :
                                                      :
 FEDEX GROUND PACKAGE SYSTEM,                         :
 INC.,                                                :
                                                      :
               Defendant                              :
                                                      :

                                      JOINT STATUS REPORT

       The parties submit the following joint status report to advise the Court of the current

status of discovery:

       1.         In the parties’ previous report, Dkt. 170, Plaintiffs estimated that the parties

would know the identities of opt-ins in this matter by September 8, 2020, and that the parties

would confer and submit joint (or competing) proposals for representative discovery of these

opt-ins no later than October 23, 2020.

       2.         Plaintiffs filed their most recent Notice of Filing of Opt-In Forms on September

22, 2020. Dkt. 184.

       3.         Accordingly, the parties require additional time to confer and submit joint (or

competing) proposals for representative discovery of the opt-ins. The parties therefore propose

filing such proposal(s) with the Court no later than November 16, 2020.
         Case 2:18-cv-01698-RJC Document 185 Filed 10/23/20 Page 2 of 3




       4.      The parties are also proceeding with the written discovery of the initial 57 opt-ins

as outlined in the parties’ previous report. See Dkt. 151. Plaintiffs’ counsel has been able to

provide FedEx Ground with completed questionnaires from a significant number of drivers but

has encountered unexpected delays in obtaining documents and completed questionnaires from

many of these drivers. Additionally, despite several months of efforts, Plaintiffs’ counsel has

been unable to reach some of the drivers to obtain their questionnaire responses and ultimately

may not be able to obtain them. The parties have been working cooperatively on these issues

thus far and will continue to confer as to how to resolve them. The parties will file a proposed

revised schedule for discovery of these opt-ins no later than November 16, 2020.



Dated: October 23, 2020                       Respectfully submitted,

                                              /s/ Shannon Liss-Riordan
                                              Shannon Liss-Riordan (pro hac vice)
                                              Michelle Cassorla (pro hac vice)
                                              Lichten & Liss-Riordan, P.C.
                                              729 Boylston Street, Suite 2000
                                              Boston, Massachusetts 02116
                                              Telephone: 617.994.5800
                                              Email: sliss@llrlaw.com
                                                      mcassorla@llrlaw.com

                                              Peter Winebrake
                                              R. Andrew Santillo
                                              Mark J. Gottesfeld
                                              Winebrake & Santillo, LLC
                                              715 Twining Road, Suite 211
                                              Dresher, Pennsylvania 19025
                                              Telephone: 215.884.2491
                                              Email: pwinebrake@winebrakelaw.com

                                              Brian Gonzales (pro hac vice)
                                              The Law Offices of Brian D. Gonzales, PLLC
                                              2580 East Harmony Road, Suite 201
         Case 2:18-cv-01698-RJC Document 185 Filed 10/23/20 Page 3 of 3




                                              Fort Collins, CO 80528
                                              (970) 214-0562
                                              bgonzales@coloradowagelaw.com

                                              Dustin Lujan (pro hac vice)
                                              Lujan Law Office
                                              1603 Capitol Avenue Suite 310, A559
                                              Cheyenne, WY 82001
                                              (970) 999-4225
                                              wyoadvocate@gmail.com

                                              Attorneys for Plaintiffs

                                              /s/ Jessica G. Scott
                                              Jessica G. Scott
                                              Wheeler Trigg O’Donnell LLP
                                              370 Seventeenth Street, Suite 4500
                                              Denver, CO 80202-5647
                                              Telephone: 303.244.1800
                                              Facsimile:      303.244.1879
                                              Email: scott@wtotrial.com

                                              Joseph P. McHugh
                                              FedEx Ground Package System, Inc.
                                              1000 FedEx Drive
                                              Moon Township, PA 15108
                                              Telephone: (412) 859-5917
                                              Facsimile:    (412) 859-5450
                                              Email: joseph.mchugh@fedex.com

                                              Attorneys for Defendant
                                              FedEx Ground Package System, Inc.



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing document was served by

electronic filing on October 23, 2020, on all counsel of record.

                                              /s/ Shannon Liss-Riordan
                                              Shannon Liss-Riordan
